Title: To James Madison from Joseph Hutton, 2 October 1818
From: Hutton, Joseph
To: Madison, James


Sir,
Petersburg Va. October 2nd. 1818
Confiding in your willingness to promote the diffusion of literary information through the Union, over whose interests you so long presided with honour to your self and benefit to your constituents, I respectfully solicit your name to the enclosed prospectus, together with any other, from the circle of your retirement, you may, without inconvenience, be enabled to obtain. Pardon, Sir, the liberty I have taken, and believe me With respect and Esteem Your Fellow Citizen
Jos: Hutton
